Citation Nr: 1824668	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-40 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury.

2.  Entitlement to service connection for numbness of the right leg.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination for his claimed conditions.  However, a May 1979 service treatment record indicated that the Veteran was given a diagnosis of cellulitis and lymphangitis.  During the October 2017 hearing the Veteran testified that he was given the diagnosis after cutting his foot while stationed in the Philippines and had experienced continued recurrences of the conditions since leaving service.  The Veteran reported that when the condition occurs he experienced numbness, tingling, pain, and swelling.  According to the Veteran, he had most recently experienced a recurrence a year prior, which he described as very severe and resulted in pain he rated as eight out of ten and swelling.  VA treatment records reflect that the Veteran has been seen for complaints of pain and numbness in his right left.  See, e.g., VA treatment records dated in January 2015 and October 2016.  In light of these facts, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disabilities.  See 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After the development above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of a right leg injury and his claimed right leg numbness.  If possible, the Veteran should be scheduled for an examination during a flare-up of his claimed cellulitis and lymphangitis.  

All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

(a)  Identify all current diagnoses associated with the Veteran's right leg that have been present at any time during the appeal period.  

The examiner should specifically address whether or not the Veteran currently has a diagnosis of cellulitis or lymphangitis.  

The examiner should also specifically address whether or not the Veteran's reported right leg pain and numbness are related to any diagnosis of cellulitis or lymphangitis, or whether pain and numbness are due to any other condition.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is caused by or etiologically related to active duty service. 

The examiner should specifically consider the following: the May 1979 service treatment record showing a diagnosis of cellulitis and lymphangitis.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

